Exhibit 10.1

 

LOGO [g256844g0310115017901.jpg]

Deed of separation

Nexvet Australia Pty Ltd

ACN 141 909 131

and

Nexvet Biopharma plc

Company No. 547923

and

David Gearing



--------------------------------------------------------------------------------

Table of contents

 

1.

 

Definitions and interpretation

     3  

2.

 

Termination of employment

     5  

3.

 

Benefits

     5  

4.

 

Acknowledgements

     6  

5.

 

Releases

     6  

6.

 

Confidentiality and intellectual property

     7  

7.

 

Warranties and indemnities

     7  

8.

 

General

     8  

Schedule 1

     12  

Schedule 2

     13   Schedule 3      14  

 

 

 

2

Deed of separation – David Gearing



--------------------------------------------------------------------------------

Deed of separation

 

Date

   10 March 2017

Parties

Nexvet Australia Pty Ltd (ACN 141 909 131) of Level 8, 31 Queen Street,
Melbourne, 3000 (Nexvet AU).

and

Nexvet Biopharma plc (Company no. 547923) of Unit 5, Sragh Technology Park,
Rahan Road, Tullamore, Co. Offaly, Ireland, R35 FR98 (Parent Company)

collectively, Nexvet

David Gearing of 83 Broadway, Camberwell VIC 3124, Australia (Dr Gearing).

Recitals

 

A. Dr Gearing has been employed by Nexvet AU from 1 January 2010 until 10 March
2017 (Employment).

 

B. Nexvet has been undertaking a review of its spending, and as part of that
review, Dr Gearing indicated that he would be prepared to accept a voluntary
redundancy if certain proposed spending cuts were approved. Those spending cuts
were approved by the Parent Board and the Employment is terminated by Nexvet AU
due to redundancy effective 10 March 2017 (Termination).

 

C. Dr Gearing’s last working day as an employee of Nexvet AU is 10 March 2017
(Release Date).

 

D. Dr Gearing and Nexvet have agreed, without admission of liability, to settle
all matters between them relating to the Employment and the Termination on the
terms set out in this deed.

Operative provisions

 

1. Definitions and interpretation

 

1.1 Definitions

Capitalised terms that are not otherwise defined in this deed, have the same
definition as in the Employment Agreement.

Otherwise, in this deed:

2013 LTI Plan means the long term incentive plan rules for the Parent Company
dated 4 September 2014.

2015 EI Plan means the 2015 equity incentive plan for the Parent Company adopted
by the Parent Board, as amended.

Award Agreements means:

 

 

 

3

Deed of separation – David Gearing



--------------------------------------------------------------------------------

  (a) the Restricted Share Unit Agreements between Dr Gearing and the Parent
Company dated 1 October 2015 and 5 September 2016 respectively; and

 

  (b) the Share Option Agreement between Dr Gearing and the Parent Company dated
22 October 2015.

EI Plans means each of the 2013 LTI Plan and the 2015 EI Plan.

Employment Agreement means the employment agreement between Nexvet AU and Dr
Gearing dated 22 December 2014, as varied by way of a letter agreement dated
8 December 2015.

Equity Grants means equity awards that have been made to Dr Gearing pursuant to
the EI Plans.

Good Leaver has the meaning in the Award Agreements and the 2013 LTI Plan.

Patents means any patents or patent applications including any divisions,
renewals, continuations, continuations in part, re-issues, patent disclosures,
improvements and extensions of re-issue thereof that have been (or may be) filed
by or granted to Nexvet in which Dr Gearing is named as an inventor.

Related Body Corporate means a related body corporate within the meaning of
section 50 of the Australian Corporations Act 2001 (Cth).

Releases means the mutual releases set out in clause 5.

 

1.2 Interpretation

In this deed, unless the context requires otherwise:

 

  (a) the singular includes the plural and vice versa;

 

  (b) a gender includes the other genders;

 

  (c) the headings are used for convenience only and do not affect the
interpretation of this deed;

 

  (d) other grammatical forms of defined words or expressions have corresponding
meanings;

 

  (e) a reference to a document includes the document as modified from time to
time and any document replacing it;

 

  (f) the word “person” includes a natural person and any body or entity whether
incorporated or not;

 

  (g) the word “month” means calendar month and the word “year” means 12 months;

 

  (h) the words “in writing” include any communication sent by letter, facsimile
transmission or email or any other form of communication capable of being read
by the recipient;

 

  (i) a reference to a thing includes a part of that thing;

 

  (j) a reference to all or any part of a statute, rule, regulation or ordinance
(statute) includes that statute as amended, consolidated, re-enacted or replaced
from time to time;

 

  (k) wherever “include” or any form of that word is used, it must be construed
as if it were followed by “(without being limited to)”;

 

  (l) money amounts are stated in Australian currency unless otherwise
specified; and

 

  (m) a reference to any agency or body, if that agency or body ceases to exist
or is reconstituted, renamed or replaced or has its powers or functions removed
(defunct body), means the agency or body which performs most closely the
functions of the defunct body.

 

 

 

4

Deed of separation – David Gearing



--------------------------------------------------------------------------------

2. Termination of employment

With effect on and from the Release Date, Dr Gearing’s employment with Nexvet AU
shall terminate.

 

3. Benefits

 

3.1 Payment of notice and leave entitlements

In consideration for the Releases provided for in this deed, and without
admission of liability, Nexvet AU will pay Dr Gearing the amount specified in
Schedule 1 to this deed (Payment). Nexvet AU will deduct all appropriate tax
from the Payment before the payment of the after-tax amount to Dr Gearing.
Nexvet AU shall pay the Payment to Dr Gearing on the Release Date. The Payment
in Schedule 1 is listed in USD in accordance with the Employment Agreement. The
Payment will be made to Dr Gearing in AUD which will be determined based on the
exchange rate published at www.oanda.com/fx-for-business/historical-rates for
USD:AUD on the Release Date (Exchange Rate). On the Release Date, Dr Gearing
will be provided with a written notice stating the exact Gross and Net (AUD)
amounts based on the Exchange Rate.

 

3.2 Accelerated vesting of Equity Grants

Pursuant to the terms of each of the EI Plans and the Award Agreements, and as
determined by the Compensation Committee, Dr Gearing is a Good Leaver and all of
the Equity Grants that have not yet vested shall immediately vest upon the
Release Date. At any time after the Release Date, Dr Gearing may convert any
Restricted Share Units (RSUs) or exercise any options, provided that he does so
before the following expiry dates for the relevant equity grants:

 

Type of security

   No. of securities      Date of expiry    Exercise /
conversion price
(USD)  

RSU

     19,250      1 July 2017    $ 0.125  

RSU

     19,250      1 July 2018    $ 0.125  

Option

     46,372      28 February 2018    $ 6.35  

RSU

     19,250      1 July 2019    $ 0.125  

Option

     3,733      1 July 2019    $ 0.125  

RSU

     11,750      1 July 2020    $ 0.125  

Option

     100,000      10 February 2022    $ 15.00  

If Dr Gearing does not exercise the options or convert the RSUs on or before the
relevant expiry date, any outstanding options or RSUs shall be forfeited as and
from the relevant expiry date.

 

3.3 Pro-rata bonus

Pursuant to clause 7.8 of the Employment Agreement, the Compensation Committee
has determined that Dr Gearing be awarded a pro-rata bonus amount of US$46,107
(Bonus). Nexvet AU will deduct all appropriate tax from the Bonus before the
payment of the after-tax amount to Dr Gearing. Nexvet AU shall pay the Bonus to
Dr Gearing on the Release Date.

 

3.4 Pro-rata Annual Equity Award Benefit

 

  (a)

Pursuant to clause 9.1(c) of the Employment Agreement, by way of the Annual
Equity Award Benefit for fiscal year 2017, the Parent Company, through the
Compensation Committee, has determined to offer Dr Gearing an amount equal to
US$110,190 worth

 

 

 

5

Deed of separation – David Gearing



--------------------------------------------------------------------------------

  of ordinary shares in the Parent Company, with the total amount of shares to
be allocated to Dr Gearing being determined based on the Parent Company’s share
price on the close of trade on Nasdaq on the day immediately preceding the
Release Date (Share Offer). On the Release Date, Dr Gearing will be provided
with a written notice stating the exact number of shares that are in the Share
Offer.

 

  (b) Dr Gearing can accept the Share Offer within 30 days after the Release
Date by completing the notice of acceptance attached to the Share Offer
(Notice).

 

  (c) As soon as practicable after receipt of the signed Notice and payment of
the nominal value per share, the Parent Company will issue the ordinary shares
to Dr Gearing.

 

  (d) Failure to provide the Notice and make the payment within 30 days after
the Release Date will result in Dr Gearing forfeiting the Share Offer.

 

3.5 Statement and SEC filing

 

  (a) Nexvet AU agrees that on the Release Date it will release the statement as
set out in Schedule 2 to internal and external parties as Nexvet AU considers
appropriate.

 

  (b) Dr Gearing acknowledges that the Parent Company has obligations pursuant
to the US Securities laws to file a Form 8-K statement with the US Securities
Exchange Commission, the form of which is set out in Schedule 3.

 

4. Acknowledgements

 

  (a) Dr Gearing acknowledges that the payments and equity entitlements set out
in clauses 3.1 to 3.4 represent all payments in respect of his remuneration as
an employee, and all statutory, contractual and other entitlements in respect of
notice, severance pay, annual leave, leave loading and long service leave
entitlements which Nexvet AU is obliged to pay Dr Gearing up to and including
the Release Date, and that he is not entitled to any further payment from Nexvet
AU in respect of the Employment and the Termination.

 

  (b) Dr Gearing further acknowledges that pursuant to Rule 144 of the United
States Securities Act of 1933 (Rule 144):

 

  (i) Dr Gearing is deemed to be an affiliate of the Parent Company for the
three month period following the Release Date (Rule 144 Period);

 

  (ii) Dr Gearing may only sell equity securities in the Parent Company during
the Rule 144 Period by complying with Rule 144, including the current public
information, volume limitations, manner of sale requirements and Form 144 filing
obligations.

 

  (c) Dr Gearing further acknowledges that all reportable pre-termination
transactions in securities have been reported and he has not engaged in any
non-exempt purchase or sale during the six months preceding the Release Date.

 

5. Releases

 

  (a) In consideration for the payments and equity entitlements set out in
clause 3, Dr Gearing unconditionally and irrevocably releases and discharges
each of Nexvet AU, the Parent Company and any Related Body Corporate, and each
of its, and their, officers, employees or agents from all claims and liabilities
of any nature (including any costs, whether or not the subject of a court order)
which Dr Gearing may, at any time, have, or incur against, any of Nexvet AU, the
Parent Company or any of their Related Bodies Corporate, and any of Nexvet AU’s,
the Parent Company’s, or their Related Bodies Corporate, officers, employees or
agents, in connection with, or arising out of, the Employment or the Termination
of the employment of Dr Gearing, apart from any claim for workers compensation
under applicable statute.

 

 

 

6

Deed of separation – David Gearing



--------------------------------------------------------------------------------

  (b) Dr Gearing agrees that this deed fully satisfies the rights and claims
(however described and however arising) that Dr Gearing and everyone who claims
through Dr Gearing, has or may have against Nexvet AU, the Parent Company or any
of their Related Bodies Corporate, and any of Nexvet AU’s, the Parent Company’s,
or their Related Bodies Corporate, officers, employees or agents, directly or
indirectly in connection with the Employment or the Termination.

 

  (c) Dr Gearing acknowledges that persons who are not parties to this deed, but
who are being released and discharged by Dr Gearing in accordance with paragraph
(a), shall be entitled to rely upon this deed as being a complete bar to any
claims, proceedings, actions, suits or demands made or brought by Dr Gearing in
contravention of paragraph (a).

 

  (d) Each of Nexvet AU and the Parent Company unconditionally and irrevocably
releases and discharges Dr Gearing from all claims, demands, actions, suits and
/ or liabilities which Nexvet AU and / or the Parent Company and any of their
Related Bodies Corporate may, at any time, have, or incur, against Dr Gearing in
connection with, or arising out of, the Employment or the Termination, excluding
any unlawful conduct of Dr Gearing not known to Nexvet AU or the Parent Company
at the time of executing this deed.

 

  (e) Each of Nexvet AU and the Parent Company agree that this deed fully
satisfies the rights and claims (however described and however arising) that
Nexvet AU and the Parent Company and everyone who claims through Nexvet AU and
the Parent Company, has or may have against Dr Gearing directly or indirectly in
connection with the Employment or the Termination.

 

  (f) This deed may be pleaded as a full and complete defence by any party to
any actions, suits or proceedings commenced, continued or taken by another party
or on its behalf in connection with any of the matters referred to in this deed.

 

6. Confidentiality and intellectual property

 

  (a) Dr Gearing acknowledges his continuing obligations owed to Nexvet AU under
the confidentiality deed entered into between himself and Nexvet AU dated
5 January 2015.

 

  (b) Each party shall keep the terms of this deed confidential, except that a
party may disclose the terms of this deed which the party deems necessary:

 

  (i) to any professional advisers, bankers, financial advisers and financiers,
on receipt of an undertaking from that person to keep the terms confidential; or

 

  (ii) to comply with any law or requirement of any regulatory body (including
any relevant stock exchange); or

 

  (iii) if compelled by a court; or

 

  (iv) with the prior written consent of the other parties.

 

  (c) As the inventor of the Patents, Dr Gearing acknowledges and agrees to
provide such assistance as is reasonably necessary to assist Nexvet in the
prosecution, maintenance and defence of any of the Patents, including executing
documents, attending hearings or attending meetings with Nexvet’s advisers
regarding the Patents. Nexvet agrees to reimburse Dr Gearing for all reasonable
costs he may incur in complying with this clause.

 

7. Warranties and indemnities

 

  (a) Dr Gearing warrants that:

 

  (i) he has read and understood this deed;

 

 

 

7

Deed of separation – David Gearing



--------------------------------------------------------------------------------

  (ii) he has taken independent legal advice, or has been given the opportunity
to take legal advice, as to the nature, effect and extent of this deed;

 

  (iii) Nexvet, its officers, employees or agents, have not made any promise,
representation or inducement or been party to conduct that is material to the
entry into this deed, other than as set out in this deed; and

 

  (iv) he is aware that Nexvet AU, the Parent Company and their officers,
employees and agents, are relying upon the warranties in this clause in
executing this deed.

 

  (b) Dr Gearing understands and agrees that he is responsible for payment of
any taxation in respect of the Payment and the Bonus and that the Employer will
withhold from the Payment and the Bonus any amounts of tax that it is required
by law to withhold. Dr Gearing agrees to indemnify Nexvet AU in respect of such
taxation.

 

8. General

 

8.1 Costs

The parties agree that each party shall bear its own costs of, and associated
with, this deed.

 

8.2 Non-disparagement

 

  (a) Nexvet agrees not to deliberately or maliciously disparage or injure the
reputation of, Dr Gearing. Nexvet shall also procure and ensure that none of
their officers, employees or agents, or any of the officers, employees or agents
of any of Nexvet’s Related Bodies Corporate shall deliberately or maliciously
disparage or injure the reputation of Dr Gearing.

 

  (b) Dr Gearing agrees not to deliberately or maliciously disparage or injure
the reputation of, Nexvet, its Related Bodies Corporate or any of its, or their,
officers, employees or agents.

 

8.3 Survival of obligations

Dr Gearing acknowledges that he continues to be bound, and will comply with, the
obligations contained in the Employment Agreement and the Confidentiality Deed
that survive the termination of employment, including:

 

  (a) clauses 10, 11 and 13 of the Employment Agreement; and

 

  (b) clauses 3, 4, 5 and 6 of the Confidentiality Deed.

 

8.4 Further assurances

A party, at its own expense and within a reasonable time of being requested by
another party to do so, must do all things and execute all documents that are
reasonably necessary to give full effect to this deed.

 

8.5 Entire understanding

 

  (a) The parties agree that apart from Dr Gearing’s post-employment obligations
in the Employment Agreement and the Confidentiality Deed, this deed supersedes
all prior communications and agreements between the parties as to the terms and
conditions of Dr Gearing’s employment, including any prior written or verbal
undertakings or statements.

 

  (b) Each party acknowledges that, except as expressly stated in this deed,
that party has not relied on any representation, warranty or undertaking of any
kind made by or on behalf of another party in relation to the subject matter of
this deed.

 

8.6 Assignment

The rights and obligations of each party under this deed are personal. They
cannot be assigned, discharged or otherwise dealt with.

 

 

 

8

Deed of separation – David Gearing



--------------------------------------------------------------------------------

8.7 No adverse construction

This deed is not to be construed to the disadvantage of a party because that
party was responsible for its preparation.

 

8.8 No waiver

 

  (a) A failure, delay, relaxation or indulgence by a party in exercising any
power or right conferred on the party by this deed does not operate as a waiver
of the power or right.

 

  (b) A single or partial exercise of the power or right does not preclude a
further exercise of it or the exercise of any other power or right under this
deed.

 

  (c) A waiver of a breach does not operate as a waiver of any other breach.

 

8.9 Severability

Any provision of this deed which is invalid in any jurisdiction must in relation
to that jurisdiction:

 

  (a) be read down to the minimum extent necessary to achieve its validity, if
applicable; and

 

  (b) be severed from this deed in other case,

without invalidating or affecting the remaining provisions of this deed or the
validity of that provision in any other jurisdiction.

 

8.10 Consents and approvals

Where anything in this deed depends on the consent or approval of a party then,
unless this deed provides otherwise, that consent or approval may be given
conditionally or unconditionally or withheld, in the absolute discretion of that
party.

 

8.11 No variation

This deed cannot be amended or varied except in writing signed by the parties.

 

8.12 Counterparts

If this deed consists of a number of signed counterparts, each is an original
and all of the counterparts together constitute the same document. Electronic
signatures will be deemed original signatures.

 

8.13 Non merger

A term or condition of, or act done in connection with, this deed does not
operate as a merger of any of the rights or remedies of the parties under this
deed and those rights and remedies continue unchanged.

 

8.14 Governing law and jurisdiction

 

  (a) This deed is governed by and must be construed in accordance with the
governing law of the State of Victoria, Australia.

 

  (b) The parties submit to the exclusive jurisdiction of the courts of the
State of Victoria, Australia in respect of all matters arising out of or
relating to this deed, its performance or subject matter.

 

 

 

9

Deed of separation – David Gearing



--------------------------------------------------------------------------------

Signing page

Executed as a deed

 

Executed by Nexvet Australia Pty Ltd ACN 141 909 131 in accordance with
section 127(1) of the Corporations Act 2001 (Cth):   

)

)

)

 

/s/ Christopher N. Brown

   

/s/ Geraldine Farrell

Signature of director     Signature of director or company secretary*    
*delete whichever does not apply

Christopher N. Brown

   

Geraldine Farrell

Name (please print)     Name (please print)

Date: 10 March 2017

Given under the Common Seal of

Nexvet Biopharma plc

which was affixed hereto and

this deed was delivered:

 

/s/ Christopher N. Brown

   

/s/ Geraldine Farrell

Signature of Director     Signature of Director/Company Secretary    

Geraldine Farrell

Christopher N. Brown

    Name of Director/Company Secretary (print) Name of Director (print)    

Date: 10 March 2017

 

 

 

10

Deed of separation – David Gearing



--------------------------------------------------------------------------------

Signed, sealed and delivered by David Gearing in the presence of:   

)

)

)

 

/s/ Geraldine Farrell

   

/s/ David Gearing

Signature of witness     Signature of David Gearing

Geraldine Farrell

    Name of witness (print)    

Date: 10 March 2017

 

 

 

11

Deed of separation – David Gearing



--------------------------------------------------------------------------------

Schedule 1

The Payment consists of the following:

The total amounts payable to Dr David Gearing are listed below in USD in
accordance with the Employment Agreement. The Payment will be made to Dr Gearing
in AUD which will be determined based on the Exchange Rate. On the Release Date,
Dr Gearing will be provided with a written notice stating the exact Gross and
Net (AUD) amounts based on the Exchange Rate.

 

Benefit

  

Accrual

   Gross (USD)   Redundancy pay    13 weeks’ base salary, exclusive of
superannuation    $ 74,201   Long service leave    Accrual as at 10 March – 6.15
weeks    $ 35,103   Annual leave    Accrual as at 10 March – 1.34 weeks    $
7,663   Pay in lieu of notice    6 months’ pay inclusive of superannuation    $
162,500        

 

 

     TOTAL PAYMENT:    $ 327,216        

 

 

 

 

 

 

12

Deed of separation – David Gearing



--------------------------------------------------------------------------------

Schedule 2

[TO BE PRINTED ON NEXVET AUSTRALIA LETTERHEAD]

10 March 2017

DR DAVID GEARING

Following an internal review of operations our Chief Scientific Officer, Dr
David Gearing has accepted a voluntary redundancy from Nexvet AU and will be
departing the company this month.

Dr David Gearing is a co-founder of Nexvet with more than 20 years experience in
the biopharmaceutical sector. He is the sole inventor of the company’s
PETization platform technology and lead products ranevetmab and frunevetmab. Dr
Gearing has been with Nexvet for seven years and has made an incredible
contribution to the growth and continued success of the business. He will remain
a significant shareholder in the business and has committed to continue
supporting the company in relation to its many Patents and Intellectual
Property.

The Board wants to take the opportunity to sincerely thank David for his
contribution and wish him every success for the future.

 

 

 

13

Deed of separation – David Gearing



--------------------------------------------------------------------------------

Schedule 3

Form of 8-K filing with SEC

 

Item 5.02. Departure of Directors or Certain Officers; Election of Directors;
Appointment of Certain Officers; Compensatory Arrangements of Certain Officers.

During February and March, we initiated strategic changes to our organisational
structure intended to reduce our expenditure on early stage research projects
and general and administrative activities. As a result of these changes, the
role of Chief Scientific Officer has been eliminated (made redundant) and
Dr. David Gearing, who has served in this role, has left the Company effective
March 10, 2017.

In connection with Dr. Gearing’s termination of employment, we entered a Deed of
Separation dated March 10, 2017, which defines the terms of his voluntary
redundancy, which is attached as Exhibit 10.1.

The Board sincerely thanks Dr. Gearing for his contribution to the Company and
wishes him every success for the future.

The current Officers of Nexvet are; Dr. Mark Heffernan – Chief Executive
Officer, Mr. Damian Lismore – Chief Financial Officer, Ms. Geraldine Farrell –
General Counsel & Vice President of Operations and Dr. Juergen Horn – Chief
Product Development Officer.

 

Item 9.01. Financial Statements and Exhibits.

(d) Exhibits.

 

Exhibit

No.

  

Description

10.1    Deed of Separation between Nexvet Australia Pty Ltd, Nexvet Biopharma
plc and Dr. David Gearing, dated March 10, 2017.

 

 

 

14

Deed of separation – David Gearing